Citation Nr: 1731622	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1975 and October 1976 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2015, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned. A transcript of the hearing has been associated with the claims file.

In March 2015, the Board remanded the Veteran's claim of entitlement to service connection for bilateral hearing loss for further development.

The remand instructions were not fully complied with, and as such, a remand is appropriate. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). The Board finds that a remand is again warranted under Stegall.

In March 2015, the Board remanded this claim and directed that an addendum opinion be obtained based upon a review of the Veteran's entire medical record, specifically addressing the 1976 and 1978 separation audiograms showing a decrease in hearing acuity at 500 Hz and 1000 Hz for the left ear from entrance to separation, and whether this constitutes a significant threshold shift. It was further requested that the examiner address the Veteran's first period of service and the 1976 finding of hearing loss at 6000 Hz, less than two years after separation from that first period.  The examiner provided an addendum opinion in April 2015.  However, while the examiner addressed the threshold shift at 6000 Hz in the left ear, noting that it was in fact an improvement, he did not address the first request regarding the 1976 and 1978 separation audiograms showing a decrease in hearing acuity at 500Hz and 1000Hz, and whether that decrease was a threshold shift.

As the examiner failed to discuss the decrease in hearing acuity seen at the 1976 and 1978 separation audiograms, and whether said decrease constitutes a threshold shift, the Board finds that there was not substantial compliance with the Board's remand directives. Stegall, 11 Vet. App at 271. Therefore, on remand, the AOJ should obtain an additional medical opinion by an audiologist addressing the clinical significance, if any, of the 1976 and 1978 audiograms showing a decrease in hearing acuity at 500 HZ and 1000 Hz.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from an audiologist to review the Veteran's entire medical record. The audiologist must be different to the one who conducted the prior VA examinations of March 2011 and April 2015. The entire claims file, to include a copy of this remand, as well as the March 2015 remand and the March 2011 and April 2015 VA examination reports, must be made available to and be reviewed by the examiner. 

Based on a thorough review of the claims file, the examiner must provide an opinion regarding the Veteran's claimed hearing loss.


The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral hearing loss had its onset in or was otherwise related to active service.  S/he must address the clinical significance of the 1976 entrance and 1978 separation audiograms showing a decrease in hearing acuity at 500Hz and 1000Hz for the left ear from entrance to separation.  S/he should state whether the decrease represents a significant threshold shift that would be indicative of the onset of hearing loss.

A complete rationale should be provided for any opinion provided.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

To help avoid future remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

2. After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the first paragraph of this remand, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence. If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which takes into consideration all evidence associated with the Veteran's claims file since the February 2016 SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

